766 N.W.2d 827 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Leonarr Tiondre MOORE, Defendant-Appellant.
Docket No. 139009. COA No. 291194.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the May 29, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court. The motion for stay is DENIED.